An alternative writ of mandamus issued herein alleges in effect that an appeal had been taken from a decree of the Circuit Court rendered in a cause and a purported supersedeas bond had been filed and approved; that no seal appears to the signatures of the sureties on the supersedeas bond which renders the supersedeas inoperative; and that the trial judge refuses to confirm a sale of property made under the decree because of the existence of the purported supersedeas bond. The writ commands the judge to proceed or to show cause. A demurrer filed contains in effect a ground that the writ shows the bond to be insufficient to make the supersedeas effective under the statute.
The Circuit Judge has no inherent authority to adjudge the sufficiency of the supersedeas bond. An appropriate remedy is a motion in this court to vacate the supersedeas or to have the supersedeas adjudged to be ineffectual because the purported supersedeas bond is in law not a bond as to the sureties in that no seals are affixed to the signatures of the sureties. The alternative writ will be quashed. It is so ordered.
STRUM AND BUFORD, J. J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment. *Page 590